883 F.2d 1027
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.SEATTLE MARINE FISHING SUPPLY CO., Nordby Supply Co., ReddenNet Co., Fisheries Supply Co., Limmi Fisheries Supply Co.,Nets, Inc., Tacoma Marine Supply, Astoria Marine Supply andEnglund Marine Supply, Plaintiffs-Appellants,v.The UNITED STATES, Defendant-Appellee.
No. 88-1485.
United States Court of Appeals, Federal Circuit.
July 18, 1989.

On Appeal from the United States Court of International Trade, in Case No(s).  83-10-01552.
Judgment
Before MARKEY, Chief Judge, EDWARD S. SMITH, Senior Circuit Judge, and PAULINE NEWMAN, Circuit Judge.

Per Curiam

1
AFFIRMED.  See Fed.Cir.R. 36.